IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. PD-059-09



                                 THE STATE OF TEXAS

                                               v.

                                LUIS AGUILAR, Appellee

          ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE THIRTEENTH COURT OF APPEALS
                           NUECES COUNTY

Per curiam.

                                        OPINION


       Appellee was charged with murder. The trial court granted his motion to suppress his

confession, ruling that he did not voluntarily, knowingly, and intelligently waive his rights.

The State requested that the trial court enter findings of fact and conclusions of law, but the

trial court did not do so. The court of appeals reversed the trial court’s ruling, holding that

Appellee validly waived his rights. State v. Aguilar, No. 13-17-332-CR (Tex. App. — Corpus
                                                                                 AGUILAR - 2

Christi 2008). Appellee has filed a petition for discretionary review contending that the court

of appeals failed to give proper deference to the trial court’s implicit findings of fact and

credibility determinations of the witnesses who testified at the hearing on the motion to

suppress.

       When the voluntariness of a statement is challenged, article 38.22, § 6, of the Texas

Code of Criminal Procedure requires the trial court to make written findings of fact and

conclusions of law as to whether the challenged statement was made voluntarily. Article

38.22, § 6 is mandatory in its language and requires the trial court to file its findings and

conclusions regardless of whether a party objects to the absence of the omitted filing. Urias

v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004); Wicker v. State, 740 S.W.2d 779, 783

(Tex. Crim. App. 1987), cert. denied, 485 U.S. 938 (1988). Because the trial court did not

issue the requisite written findings of fact and conclusions of law, the court of appeals made

its decision without the benefit of the requisite findings and conclusions.

       The proper procedure is that the trial judge be directed to make the required written

findings and conclusions. Urias, supra. We therefore grant review on our own motion based

on the trial court’s failure to enter the requisite findings and conclusions and vacate the

judgment of the court of appeals. We remand this cause to the court of appeals with

instructions to request the trial court to comply with the provisions of Article 38.22, § 6. The

court of appeals shall then reconsider the voluntariness of Appellee’s confession in light of

those findings of fact and conclusions of law.
                            AGUILAR - 3

Delivered: March 11, 2009
Do Not Publish